DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed January 17, 2022.  Claims 5 and 15 are amended.  Claims 1-18 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2013/0163226).

Regarding claim 2, the apparatus in Chen further comprises a boss part (at least 331) protruded upward in the main housing, wherein: the light guide 37 is installed to be fitted into an outside of the boss part; the PCB and the light source are positioned below the light guide and the light emitting mechanism 351 is positioned above the light guide (see at least Figures 4-8).  
Regarding claim 3, the apparatus in Chen further comprises a boss part (at least 331) protruded upward in the main housing, wherein: the light guide 37 comprises a cylindrical part (see at least Figures 4-7 and cylindrical part of 37 in direct contact with boss part 331) installed to be fitted into an outside of the boss part; and a leg part (lower part of 37 including bottom surface 375; see Figures 4-7) protruded downward from the cylindrical part to face the light source is fixed to the PCB (see Figures 4-7).  
Regarding claim 4, the apparatus in Chen further comprises an optic 38 formed on an upper surface of the cylindrical part, wherein the optic 38 is configured to scatter 
Regarding claim 9, Chen discloses an ambient light device for a dial type shifting apparatus comprising: a light source 341 coupled to a main housing corresponding to a fixed component, wherein a reflector (at least inner surface of 351 which reflects light from light guide towards upper light guide ring 38; see Figure 7 and illustration of light rays being reflected off inner surface of 351 and into light guide ring 38) is coupled to a shift dial 36 that is a rotating component rotating with respect to the main housing; and wherein the ambient light device is configured such that a light of the light source is reflected from the reflector and then emitted to an outside of the shift dial (see at least Figures 1-8 and paragraphs [0026]-[0042]).  
Regarding claim 10, the apparatus in Chen further comprises a light guide (at least 37) configured to deliver the light of the light source 341 to the reflector 351 positioned between the light source and the reflector, wherein the light guide is coupled to be fixed to the main housing that is a fixed component (see at least Figures 4-7).  
Regarding claim 11, Chen discloses a vehicle comprising: a vehicle body; a main housing 21 fixed to the vehicle body; and an ambient light device for a dial type shifting apparatus comprising: a printed circuit board (PCB) 31 coupled to a main housing 21; a light source 341 fixed to the PCB; a light guide (at least 37) coupled to the main housing and configured to deliver light of the light source; and a light emitting mechanism (351, at least inner surface of 351 which reflects light from light guide towards upper light guide ring 38; see Figure 7 and illustration of light rays being reflected off inner surface of 351 and into light guide ring 38) provided in a shift dial 36 coupled rotably8 with 
Regarding claim 12, the apparatus in Chen further comprises a boss part (at least 331) protruded upward in the main housing, wherein: the light guide 37 is installed to be fitted into an outside of the boss part; the PCB and the light source are positioned below the light guide and the light emitting mechanism 351 is positioned above the light guide (see at least Figures 4-8).  
Regarding claim 13, the apparatus in Chen further comprises a boss part (at least 331) protruded upward in the main housing, wherein: the light guide 37 comprises a cylindrical part (see at least Figures 4-7 and cylindrical part of 37 in direct contact with boss part 331) installed to be fitted into an outside of the boss part; and a leg part (lower part of 37 including bottom surface 375; see Figures 4-7) protruded downward from the cylindrical part to face the light source is fixed to the PCB (see Figures 4-7).
Regarding claim 14, the apparatus in Chen further comprises an optic 38 formed on an upper surface of the cylindrical part, wherein the optic 38 is configured to scatter the light of the light source (see at least Figure 7 and scattering of light as it exits surface 383 of optic 38).  

Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 17, 2022 have been fully considered but they are not persuasive.  Regarding claims 1 and 11, Examiner respectfully disagrees with Applicant’s submission that Chen does not teach “a light emitting mechanism provided in a shift dial coupled rotatably with respect to the main housing”.  Examiner interprets the phrase “coupled rotatably with respect to the main housing” as modifying the shift dial, not the light emitting mechanism.  In other words, it is the shift dial that is “coupled rotatably with respect to the main housing”, not the light emitting mechanism.  Examiner believes this is an appropriate “broadest reasonable interpretation” of the claim language, and suggests that Applicant specify that it is the light emitting mechanism which is “coupled rotatably with respect to the main housing” rather than (or in addition to) the shift dial.  
Similarly, regarding claim 9, Examiner respectfully disagrees with Applicant’s submission that Chen does not teach “a reflector coupled to a shift dial that is a rotating component rotating with respect to the main housing”.  Again Examiner interprets the phrase “that is a rotating component rotating with respect to the main housing” as modifying the shift dial, not the reflector.  In other words, it is the shift dial that is “a rotating component rotating with respect to the main housing”, not the reflector.  Examiner believes this is an appropriate “broadest reasonable interpretation” of the claim language, and suggests that Applicant specify that it is the reflector which is “a rotating component rotating with respect to the main housing” rather than (or in addition to) the shift dial.  Accordingly, the rejections set forth in the previous Office Action are maintained.  
Examiner notes that Applicant’s amendment of claims 5 and 15 overcomes the claim objections set forth in the previous Office Action, and Examiner has indicated claims 5 and 15 allowable over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875